UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6486


RICHARD B. GLAWSON,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:21-cv-00022-JPB-JPM)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard B. Glawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard B. Glawson appeals the district court’s order dismissing his complaint filed

pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Glawson v. United States, No. 5:21-cv-00022-JPB-JPM

(N.D. W. Va. Mar. 8, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2